Citation Nr: 1427184	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  04-01 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for disc narrowing of the lumbar spine with arthritis, prior to September 23, 2002, for accrued benefits purposes.

2.  Entitlement to an evaluation in excess of 20 percent for disc narrowing of the lumbar spine with arthritis, since September 23, 2002, for accrued benefits purposes.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.  The Veteran passed away in May 2012, and the appellant is his surviving father.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In an April 2011 decision, the Board denied an increased evaluation for the Veteran's service-connected disc narrowing of the lumbar spine with arthritis.  The Board's decision also referred to RO the newly raised issue of entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The Veteran appealed the Board's April 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  During the course of this appeal, the Veteran passed away in May 2012.  In January 2013, the Court granted the appellant's unopposed November 2012 Motion for Substitution.  See 38 U.S.C.A. § 5121A (West Supp. 2010) (allows substitution in case of death of a claimant who dies on or after October 10, 2008); see also 76 Fed. Reg. 8,666-01 (Feb. 15, 2011).  In an April 2013 memorandum decision, the Court vacated the Board's April 2011 decision and remanded this matter for further consideration.  In doing so, the Court indicated that the newly raised issue of entitlement to a TDIU rating must be remanded to the RO, and not referred.



REMAND

The appellant is seeking an increased initial evaluation for the Veteran's lumbar spine disability, as well as a TDIU, for accrued benefits purposes.  

In accordance with the Court's April 2013 memorandum decision, the RO should attempt to obtain, with the assistance of the appellant, any additional evidence, including treatment records, which may be available relating to any treatment the Veteran received for his service-connected disabilities in the years prior to his passing.  Thereafter, the RO should readjudicate the issues on appeal, with full consideration of the newly raised claim of entitlement to a TDIU.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the appellant identify or submit any additional pertinent evidence in support of his claims, to include the claim for TDIU, to include all VA and non-VA medical providers who have treated the Veteran since October 2004.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain the Veteran's updated treatment records since October 2004 from the VA Medical Center in Battle Creek, Michigan, and associate it with the evidence of record.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after 

making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The appellant and his representative must then be given an opportunity to respond.

2.  After completing the above actions, and any other development as may be indicated, the claims on appeal must be adjudicated, to include the claim for TDIU.  If any claim remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

